Citation Nr: 0400963	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
secondary to a service-connected disorders of the left knee 
and left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






REMAND

The veteran had active service from July 1976 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a June 2003 handwritten statement that was faxed to Board, 
the veteran withdrew his request for a hearing before a 
Veterans Law Judge.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
16 Vet. App. 183, the veteran should be notified of the 
evidence and information for which he is responsible and that 
which VA is responsible.  The Board no longer has authority 
to attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as to 
what evidence is needed to support 
his claim, which is listed on the 
title page of this action, what 
evidence VA will develop, and what 
evidence the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him, 
including VA treatment records 
identified by the veteran in an 
April 2003 written statement (VA 
Form 21-4138). When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

2.  After the above records are received 
and associated with the claims files, 
arrange for the veteran to undergo VA 
examination at an appropriate VA medical 
facility to determine the relationship 
between the residuals caused by the 
veteran's service-connected disorders of 
the left knee and left lower extremity, 
and any current acquired psychiatric 
disorder, including PTSD.  

?	Specifically, the examiner is to 
determine whether it is likely, as 
likely as not, or unlikely that an 
acquired psychiatric disorder is due 
to or the result of the veteran's 
service-connected disorders of the 
left lower extremity.  The veteran 
maintains that he developed an 
acquired psychiatric disorder as a 
result of taking prescribed pain 
medication to treat his service 
connected disorders of the left knee 
and left lower extremity.  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

?	The entire claims file, including 
service medical records, must be 
made available to and be reviewed by 
the examiner.   

3.  Thereafter, the RO should again 
consider the veteran's claim for 
entitlement to service connection for an 
acquired psychiatric secondary, including 
PTSD, secondary to the service-connected 
disorders of the left knee and left lower 
extremity in light of the additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




